February 8, 1929. The opinion of the Court was delivered by
This case is controlled by the case of Xepapas et al., Petitioners,v. Richardson, Chief Constable, et al., Respondents.146 S.E., 686, the opinion in which is filed herewith.
It is the judgment of this Court that the petitioners are entitled to an order of injunction restraining and enjoining the defendants from attempting to enforce the provisions of Sections 714 and 717 of the Criminal Code, as prayed for in their petition, and such order will issue.
MR. CHIEF JUSTICE WATTS and MR. JUSTICE STABLER concur.
MESSRS. JUSTICES COTHRAN and CARTER concur in result.